DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Dec 20 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent Claims 1, 8, and 15 (and Claims 16-17 dependent upon independent Claim 15) are rejected on the ground of nonstatutory double patenting as being rendered obvious by the combination of Claims 1-2 and 4-5, Claims 9 and 11 and 4-5, and Claims 17-18 and 4-5, respectively, of US 2019/0276073, further in view of Bolourchi et al. (US 2015/0239491), herein “Bolourchi”.  There are only two differences between these base claims of the instant application and mentioned claims of US 2019/0276073.  Regarding the first difference, (a), the instant application requires the adjustment parameter used to determine the desired motor torque signal to be in response to a magnitude of a motor acceleration being less than a predetermined threshold, which is obvious in view of US 2019/0276073 for three reasons.  Firstly, if the predetermined threshold were infinity, the adjustment parameter will always be determined regardless of the magnitude of motor acceleration, wherein the adjustment parameter is not even necessarily based on the magnitude of motor acceleration (although it could be).  Secondly, since Claim 4 of US 2019/0276073 already states that arbitrating the plurality of filter parameters comprises selecting a minimum filter parameter, the predetermined threshold could also just be the magnitude of the lowest alternative filter parameter other than motor acceleration (i.e. motor velocity, vehicle speed, or handwheel torque), so that motor acceleration becomes in fact the minimum filter parameter which would then be the basis for determining the adjustment parameter.  Thirdly, since Claim a maximum filter parameter, the predetermined threshold could also just be the magnitude of any alternative filter parameter other than motor acceleration (i.e. motor velocity, vehicle speed, or handwheel torque) that is higher than the magnitude of the motor acceleration, so that motor acceleration is clearly eliminated from contention as to which of the filter parameters would then be the basis for determining the adjustment parameter (and thus motor acceleration would not be the basis for determining the adjustment parameter).  In the first scenario, motor acceleration may or may not be the basis for determining the adjustment parameter, and in the second scenario motor acceleration would be the basis for determining the adjustment parameter, and in the third scenario motor acceleration would not be the basis for determining the adjustment parameter, thus covering all possibilities of whether or not motor acceleration is or is not the basis for determining the adjustment parameter.  As such, difference (a) is obvious in view of these particular claims from US 2019/0276073.  Regarding the second difference, (b), the instant application requires generating a voltage/current signal associated with the desired motor torque signal.  But this is clearly taught by Bolourchi (“command generator 208 receives an assist torque command, which is a summation of the base torque command 214 and the inertia compensating torque command 220 via summing unit 206 and in response thereto, generates a command signal 222 to control the motor the steering system 12. In some embodiments, the command generator 208 outputs a motor command specifying a voltage to be applied to the motor of the steering assist unit 18 in order for the motor to generate a desired assist torque”, Paragraph 38).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of US 2019/0276073 so that (a) the adjustment parameter used to determine the desired motor torque signal be in response to a magnitude of a motor acceleration being less than a predetermined threshold (i.e. (1) infinity, and/or (2) the magnitude of the lowest alternative filter parameter other than motor acceleration (i.e. motor velocity, vehicle speed, or handwheel torque), and/or (3) the magnitude of any alternative filter parameter other than motor acceleration (i.e. motor velocity, vehicle speed, or handwheel torque) that is higher than the magnitude of the motor acceleration), as is obvious over US 2019/0276073, and further modified the disclosure of US 2019/0276073 to (b) generate voltage/current (“electric assist motor is commanded to provide steering assist in accordance with the torque command signal .tau..sub.cmd”, Paragraph 10, “ECU 70 provides a voltage control output signal .nu..sub.out, indicated at 90, to the drive circuit 80. The voltage control output signal .nu..sub.out is indicative of the voltage to be supplied to each phase of the electric motor 50, as determined by the control algorithms programmed in the ECU 70”, Paragraph 42, “commanding the electric assist motor to provide steering assist in accordance with a voltage output signal, said voltage output signal being functionally related to said torque command signal”, Claim 1).  Note that these modifications/motivations in view of Bolourchi (and/or Burton) are equally applicable to the other double patenting rejections below, but will not be repeated for the sake of brevity.
Claims 2, 9, and 20 additionally require at least two of four filter parameters (out of motor velocity, motor acceleration, vehicle speed, and handwheel torque), and are rejected on the ground of nonstatutory double patenting as being rendered obvious by the combination of Claims 1-2 and 4-5, Claims 9-13 and 4-5 and either Claim 2 or 18, and Claims 17-18 and 4-5, respectively, of US 2019/0276073.  The combination of Claims 1-2 and Claims 17-18 of US 2019/0276073 each require using either motor velocity or motor acceleration plus handwheel torque, which covers using two of those four filter parameters as required in the instant application’s Claims 2, 9, and 20.  Claims 9-13 of US 2019/0276073 require at least two of four filter parameters (not all four) but since Claims 10-13 then disclose using each of the four separately as unique species, those Claims 9-13 in conjunction with either Claim 2 or 18 of US 2019/0276073 renders obvious the instant application’s Claim 9.
Claims 3, 10, and 19 additionally require at least two of four filter parameters to be arbitrated to create the final/adjustment filter parameter, and Claims 4 and 11 additionally require at least three of four filter parameters to be arbitrated to create the final/adjustment filter parameter, and are rejected on the at least two (and/or three, per Claims 4 and 11) of four filter parameters to be arbitrated to create the final/adjustment filter parameter, and thus render obvious Claims 3, 10, and 19 of the instant application.
Claims 5 and 12 additionally require the arbitration between two of the four filter parameters to be based on a maximum adjustment filter parameter of the first parameter and the second parameter, and are rejected on the ground of nonstatutory double patenting as being rendered obvious by the combination of Claims 1-2 and 4-5 and optionally Claim 6 (per Claim 5) and Claims 9-13 and 4-5 and either Claim 2 or 18 and optionally Claim 6 (per Claim 12) of US 2019/0276073.  Particularly, Claim 5 of US 2019/0276073 requires arbitrating the plurality of filter parameters by selecting a maximum filter parameter, and thus renders obvious Claims 5 and 12 of the instant application.
Claims 6 and 13 additionally require the arbitration between two of the four filter parameters to be based on computing a weighted sum (of presumably the filter parameters), and are rejected on the ground of nonstatutory double patenting as being rendered obvious by the combination of Claims 1-2 and 4-5 and optionally Claim 6 (per Claim 6) and Claims 9-13 and 4-5 and either Claim 2 or 18 and optionally Claim 6 (per Claim 13), of US 2019/0276073, further in view of obvious design choice.  The discussed combination of claims from US 2019/0276073 each require at least two of four filter parameters to be arbitrated to create the final/adjustment filter parameter, and several particular means of arbitration are further discussed such as selecting a minimum (see Claim 4), a maximum (see Claim 5), or a plurality of (see Claim 6) the filter parameters - but the particular means of arbitration being by computing a weighted sum is not specifically disclosed in these claims.  However, this is an old and well known means for arbitration and is merely another obvious design choice among the options already presented by Claims 4-6 of US 2019/0276073, since Applicant has not disclosed any particular advantage or unexpected result by particularly employing this specific means of arbitration - and if it had a particular advantage or unexpected result over these other specific means of arbitration, then logic would flow that the other specific means of arbitration would not also be claimed (such as the Claims 5 and 12 described in the “The blending filters are chosen such that the sum of the low pass filter G.sub.L(S) and the high pass filter G.sub.H(S) is always equal to one”, Paragraph 50).  As such, this double patenting rejection could also be considered in view of Burton in place of obvious design choice.
Claims 7, 14, and 18 additionally require a feedforward current controller, and are rejected on the ground of nonstatutory double patenting as being rendered obvious by Claims 1-2 and 4-5, Claims 9 and 11 and 4-5, and Claims 17-18 and 4-5, respectively, of US 2019/0276073, further in view of Official Notice and/or obvious design choice.  Firstly, Office takes Official Notice that is old and well known in the art to utilize feedforward current controllers, for example, within typical motor control systems.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of US 2019/0276073 to include a feedforward current controller, as Office takes Official Notice is old and well known in the art, in order to provide a means to generate commands within a typical motor control system that uses for example PWM for motor control.  Additionally, the controller specifically being a feedforward controller is an additional matter of obvious design choice, as not only Applicant’s own disclosure discusses the controller instead being a feedback controller (see for example Paragraph 21 of the specification), but Applicant has not disclosed any particular advantage or unexpected result stemming from particularly utilizing a feedforward controller among other types of controllers (such as the aforementioned feedback controller).  As such, Claims 7, 14, and 18 of the instant application are rendered obvious in view of the discussed combination of claims from US 2019/0276073, further in view of one or both of Official Notice and/or obvious design choice.  Several evidencing references that support this use of Official Notice may be for example, Endo (US 2003/0120404, published 26 Jun 03), and/or Tan et al. (US 2002/0063539, published 30 May 02).
Claim Objections
Claim 15 is objected to because of the following informalities:  This claim has been amended to include the limitation “wherein dynamically modifying the one or more controller parameters includes dynamically modifying the one or more controller parameters within a motor control system”; however, nowhere prior to this limitation did the claim state that the modifying the one or more controller parameters had been done dynamically.  As such, it appears that the initial use of the word “dynamically” was inadvertently added, and thus this limitation should instead read “wherein .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 8, and 15 (and Claims 2-7, 9-14, and 16-20 due to dependency) are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Each of these independent claims include the newly amended limitations “determine/-ing an adjustment parameter in response to a magnitude of a motor acceleration being less than a predetermined threshold” (per Claims 1 and 8) and “wherein the controller reduces dither noise in the steering system in response to a motor acceleration of the plurality of steering system signals being less than a predetermined threshold by modifying one or more controller parameters” (per Claim 15); however, there is nothing in the specification, drawings, nor originally filed claims that discuss a predetermined threshold that a motor acceleration must be below in order to determine an adjustment parameter and/or a control parameter.  Thus, these newly worded limitations constitute new matter.  In the absence of any substantive specification support that could possibly describe the basis for these limitations as amended, Examiner is interpreting this threshold to effectively be infinity, so that the always determined and/or the controller always reduces dither noise in the steering system (and this limitation in fact broadens the claims from how they were previously, because now the adjustment parameter nor the modified one or more controller parameter is/are no longer required to be based on at least a motor acceleration).  Appropriate corrections are required, or sufficient evidence of original specification support for these amended limitations should be noted within the response to this Office action.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 (and Claims 2-7 due to dependency) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 has been amended to include the limitation “…dynamically modifying a controller parameter value using the adjustment parameter, wherein dynamically modifying the controller parameter includes dynamically modifying the controller parameter within a motor control system”.  However, “the control parameter” lacks proper antecedent basis for use within this claim.  For purposes of compact prosecution, Examiner is interpreting “the control parameter” used twice within this limitation to instead be “the control parameter value”.  Appropriate corrections are required.
Claims 1, 8, and 15 (and Claims 2-7, 9-14, and 16-20 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these independent claims contain a final limitation that has been amended in a way so that it is not clear as to what may have changed between the current meaning and the previous meaning of the limitation.  Taking independent Claim 1 as an exemplary example (wherein independent Claims 8 and 15 have substantially the same issue and will not be repeated for the sake of brevity), the newly amended limitation states “reducing dither noise of the steering system by dynamically modifying a controller parameter using the adjustment parameter, wherein dynamically modifying the controller parameter includes dynamically modifying the controller parameter within a motor control system”; however, prior to amendment this limitation read 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US 2005/0251311), herein “Burton”, in view of Bolourchi et al. (US 2015/0239491), herein “Bolourchi”.  Claims 7, 14, and 18 are alternatively/additionally rejected under 35 U.S.C. 103 as being obvious over Burton in view of Bolourchi, further in view of one or more of Official Notice, Obvious Design Choice, and/or Endo (US 2003/0120404).
Regarding Claim 1 (Independent), Burton discloses a method for attenuating dither noise in a steering system (electric assist steering system 10, “a method and apparatus for , the method comprising:
computing a torque command based on an input torque (“The torque sensor 30 provides an applied torque signal .tau..sub.app, indicated at 24, to a torque signal processor 32. The applied torque signal .tau..sub.app is indicative of the relative rotational position between the input shaft 14 and the output shaft 20”, Paragraph 33, “The torque command signal .tau..sub.cmd is indicative of the amount of steering assist torque required from the electric motor 50, based at least partially on the sensed steering applied torque .tau..sub.s and the sensed vehicle speed .nu.. The torque control loop 120 provides the torque command signal .tau..sub.cmd to the motor control loop 130”, Paragraph 45);
generating a current command corresponding to the torque command (“motor control loop 130 provides the motor current command .iota..sub.cmd and the dq current advance angle .gamma. to the current control loop 140”, Paragraph 46);
determining an adjustment parameter (i.e. blending filter 200 including low pass filter 202 and high pass filter 204, low frequency assist torque signal .tau..sub.assistLF, high frequency assist gain signal K.sub.max, and high frequency assist torque signal .tau..sub.assistHP) in response to a magnitude of a motor acceleration being less than a predetermined threshold (see discussion below pertaining to 35 USC 112(a) and Bolourchi);
reducing dither noise of the steering system by dynamically modifying a controller parameter value using the adjustment parameter, wherein dynamically modifying the controller parameter includes dynamically modifying the controller parameter (“The blending filter frequency .omega..sub.b, indicated at 212, is determined as a function of vehicle speed .nu. by a blending filter determination function 210. The determination of .omega..sub.b may be accomplished using a look-up table in the ECU 70 or may be accomplished by performing a calculation in accordance with a ) within a motor control system (“electric assist motor is commanded to provide steering assist in accordance with the torque command signal .tau..sub.cmd”, Paragraph 10); and
generating a voltage command using the current command and the modified controller parameter value, the voltage command used to generate torque (“electric assist motor is commanded to provide steering assist in accordance with the torque command signal .tau..sub.cmd”, Paragraph 10, “ECU 70 provides a voltage control output signal .nu..sub.out, indicated at 90, to the drive circuit 80. The voltage control output signal .nu..sub.out is indicative of the voltage to be supplied to each phase of the electric motor 50, as determined by the control algorithms programmed in the ECU 70”, Paragraph 42, “commanding the electric assist motor to provide steering assist in accordance with a voltage output signal, said voltage output signal being functionally related to said torque command signal”, Claim 1) by a motor (electric motor 50).
Within Burton, the adjustment parameter is not determined in response to a magnitude of a motor acceleration being less than a predetermined threshold, as now required per this claim.  However, it is not clear as to what this predetermined threshold is and/or how it is determined (see 35 USC 112(a) rejection above), so it is impossible to determine how this method/apparatus/system is utilizing said magnitude of a motor acceleration, or whether the motor acceleration is actually utilized to determine the adjustment parameter (for example, it may possibly only be used to trigger the determination of the adjustment parameter).  And if for example the predetermined threshold is infinity, the adjustment parameter will always be determined (regardless whether or not it uses the magnitude of the motor acceleration as a basis for the adjustment parameter).  As such, it does not appear that the magnitude of the motor acceleration is even necessary for meeting the limitations of this claim, since the adjustment parameter will always be determined and it no longer requires motor acceleration be a basis for it.  Regardless, Bolourchi teaches that the motor acceleration is in fact used as a basis for the adjustment parameter, so even if this amended limitation was interpreted to still require the motor acceleration as a basis for the adjustment parameter, if the predetermined threshold is significantly high (such as infinity, as stated “command generator 208 receives an assist torque command, which is a summation of the base torque command 214 and the inertia compensating torque command 220 via summing unit 206 and in response thereto, generates a command signal 222 to control the motor the steering system 12. In some embodiments, the command generator 208 outputs a motor command specifying a voltage to be applied to the motor of the steering assist unit 18 in order for the motor to generate a desired assist torque”, Paragraph 38).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Burton so that the adjustment parameter used to determine the desired motor torque signal is determined in response to a magnitude of a motor acceleration being less than a predetermined threshold (i.e. infinity) and is at least based on a motor acceleration, as taught by Bolourchi, in order to provide “a torque compensator that has higher frequency dynamics”, Paragraph 26.  Note that this paragraph is equally applicable to the remaining claims, particularly the other independent Claims 8 and 15, but will not be repeated for the sake of brevity.
Regarding Claim 8 (Independent), Burton discloses an apparatus (“An apparatus for controlling a vehicle electric assist steering motor, Claim 12) for managing dither noise in a steering system (electric assist steering system 10), the apparatus comprising:
a motor (electric motor 50); and
a controller (“electric assist steering system 10 includes an electronic control unit (ECU) 70. The ECU 70 is preferably a microcomputer having suitable memory. It will be appreciated that the ECU 70 may have other suitable configurations. The ECU 70 is programmed with control algorithms that are operative to control the electric motor 50 in a predetermined manner in response to sensed parameters”, Paragraph 41) configured to:
generate a current command corresponding to a motor torque command (“motor control loop 130 provides the motor current command .iota..sub.cmd and the dq current advance angle .gamma. to the current control loop 140”, Paragraph 46);
(“The current control loop 140 is operative to determine the voltage output signal .nu..sub.out. As stated above, the voltage output signal .nu..sub.out is indicative of the voltage to be supplied to each phase of the PMAC electric assist motor 50. The voltage output signal .nu..sub.out is determined based at least partially on the current command .iota..sub.cmd, the dq current advance angle .gamma., and the sensed rotor position .theta.. The voltage output signal .nu..sub.out is formatted to control PWM of the FETs in the drive circuit 80 such that appropriate amounts of motor current .iota..sub.m are provided to each phase of the electric motor 50”, Paragraph 47);
determine estimated motor parameters (i.e. vehicle speed .nu., low frequency torque signal .tau..sub.sL, high-frequency torque signal .tau..sub.sH, motor rotor position .theta., motor current .iota..sub.meas, etc.);
determine an adjustment parameter (i.e. blending filter 200 including low pas filter 202 and high pass filter 204, low frequency assist torque signal .tau..sub.assistLF, high frequency assist gain signal K.sub.max, and high frequency assist torque signal .tau..sub.assistHP) in response to a magnitude of a motor acceleration being less than a predetermined threshold (see discussion found in the rejection of independent Claim 1 above pertaining to 35 USC 112(a) and Bolourchi); and
filter the dither noise of the steering system by dynamically modifying the one or more controller parameters using the adjustment parameter, wherein dynamically modifying the one or more controller parameters includes dynamically modifying the one or more controller parameters (“The blending filter frequency .omega..sub.b, indicated at 212, is determined as a function of vehicle speed .nu. by a blending filter ) within a motor control system (“electric assist motor is commanded to provide steering assist in accordance with the torque command signal .tau..sub.cmd”, Paragraph 10), and wherein the controller generates the voltage command corresponding to the current command using the modified one or more controller parameters (“A vehicle speed sensor 104, provides a vehicle speed signal .nu., indicated at 106, to the ECU 70. Other inputs, indicated generally at 114, may also be provided to the ECU 70”, Paragraph 44, “…based at least partially on the sensed steering applied torque .tau..sub.s and the sensed vehicle speed .nu.”, Paragraph 46, “blending filter 200 is designed by measuring the open loop transfer function G.sub.p as a function of vehicle speed. The blending filter 200 is designed to meet stability and performance specifications for all vehicle speeds .nu.”, Paragraph 48, “blending filter 200 includes a low pass filter (G.sub.L) 202 and a high pass filter (G.sub.H) 204.”, Paragraph 49, “FIG. 7 includes a two-dimensional map 350 having an input from line 106 carrying a signal .nu. corresponding to the vehicle speed and an input from a line 206 carrying the low frequency torque signal T.sub.sL and an output K.sub.max 292. Thus, in the preferred embodiment shown in FIG. 7, the K.sub.max computation circuit 290 performs a two-dimensional linearly-interpolated map look-up function to determine the high frequency gain K.sub.max. The two-dimensional look-up table 350 is stored in the ECU 70. The high frequency assist algorithm 280 generates the high frequency assist torque signal .tau..sub.assist HF 282 by forming the product of a 292 and the high-pass filtered torque signal .tau..sub.SH 208. An example of a possible , the voltage command used to generate torque by the motor (“electric assist motor is commanded to provide steering assist in accordance with the torque command signal .tau..sub.cmd”, Paragraph 10, “ECU 70 provides a voltage control output signal .nu..sub.out, indicated at 90, to the drive circuit 80. The voltage control output signal .nu..sub.out is indicative of the voltage to be supplied to each phase of the electric motor 50, as determined by the control algorithms programmed in the ECU 70”, Paragraph 42, “commanding the electric assist motor to provide steering assist in accordance with a voltage output signal, said voltage output signal being functionally related to said torque command signal”, Claim 1).
Regarding Claim 15 (Independent) and Claims 16-17, Burton discloses a steering system (electric assist steering system 10) comprising:
a motor (electric motor 50) that generates an amount of torque corresponding to a motor torque command (“electric assist motor is commanded to provide steering assist in accordance with the torque command signal .tau..sub.cmd”, Paragraph 10, “ECU 70 provides a voltage control output signal .nu..sub.out, indicated at 90, to the drive circuit 80. The voltage control output signal .nu..sub.out is indicative of the voltage to be supplied to each phase of the electric motor 50, as determined by the control algorithms programmed in the ECU 70”, Paragraph 42, “commanding the electric assist motor to provide steering assist in accordance with a voltage output signal, said voltage output signal being functionally related to said torque command signal”, Claim 1);
(“electric assist steering system 10 includes an electronic control unit (ECU) 70. The ECU 70 is preferably a microcomputer having suitable memory. It will be appreciated that the ECU 70 may have other suitable configurations. The ECU 70 is programmed with control algorithms that are operative to control the electric motor 50 in a predetermined manner in response to sensed parameters”, Paragraph 41) that generates a voltage command based on the motor torque command, the voltage command being applied to the motor to generate the amount of torque (“electric assist motor is commanded to provide steering assist in accordance with the torque command signal .tau..sub.cmd”, Paragraph 10, “ECU 70 provides a voltage control output signal .nu..sub.out, indicated at 90, to the drive circuit 80. The voltage control output signal .nu..sub.out is indicative of the voltage to be supplied to each phase of the electric motor 50, as determined by the control algorithms programmed in the ECU 70”, Paragraph 42, “commanding the electric assist motor to provide steering assist in accordance with a voltage output signal, said voltage output signal being functionally related to said torque command signal”, Claim 1); and
a plurality of sensors that measure a plurality of steering system signals (i.e. vehicle speed sensor 60, position sensor 22, torque sensor 30, applied steering torque sensor, rotor position sensor 60, voltage/current monitoring device 100, vehicle speed .nu., low frequency torque signal .tau..sub.sL, high-frequency torque signal .tau..sub.sH, motor rotor position .theta., motor current .iota..sub.meas, rotor velocity .omega., etc.),
wherein the controller reduces dither noise in the steering system based in response to a motor acceleration of the plurality of steering system signals being less than a predetermined threshold (see discussion found in the rejection of independent Claim 1 above pertaining to 35 USC 112(a) and Bolourchi) by modifying one or more controller parameters used to compute the voltage command, and wherein (“The blending filter frequency ) within a motor control system (“electric assist motor is commanded to provide steering assist in accordance with the torque command signal .tau..sub.cmd”, Paragraph 10) (per Claim 15), wherein the controller determines an adjustment parameter (i.e. blending filter 200 including low pas filter 202 and high pass filter 204, low frequency assist torque signal .tau..sub.assistLF, high frequency assist gain signal K.sub.max, and high frequency assist torque signal .tau..sub.assistHP) based on at least the motor acceleration of the plurality of steering system signals (see discussion found in the rejection of independent Claim 1 above pertaining to Bolourchi), and filters the dither noise of the steering system by dynamically modifying the one or more controller parameters using the adjustment parameter (per Claim 16), wherein the controller computes the voltage command using the one or more controller parameters that are modified (per Claim 17) (“A vehicle speed sensor 104, provides a vehicle speed signal .nu., indicated at 106, to the ECU 70. Other inputs, indicated generally at 114, may also be provided to the ECU 70”, Paragraph 44, “…based at least partially on the sensed steering applied torque .tau..sub.s and the sensed vehicle speed .nu.”, Paragraph 46, “blending filter 200 is designed by measuring the open loop transfer function G.sub.p as a function of vehicle speed. The blending filter 200 is designed to meet stability and performance specifications for all vehicle speeds .nu.”, Paragraph 48, “blending filter 200 includes a low pass filter (G.sub.L) 202 and a high pass filter (G.sub.H) 204.”, Paragraph 49, “FIG. 7 includes a two-dimensional map 350 having an input from line 106 carrying a signal .nu. corresponding to the vehicle speed and an input from a line 206 carrying the low frequency torque signal T.sub.sL and an output K.sub.max .
Regarding Claims 2, 9, and 20, Burton as modified by Bolourchi teaches the method, apparatus, and system of Claims 1, 8, and 15, respectively, and Burton further discloses that determining the adjustment parameter is further based on at least one (“The dq-current advance angle .gamma. is determined as a function of motor speed and is non-zero only for high motor speeds. The current command signal .iota..sub.cmd and the dq current advance angle .gamma. are determined based on the torque command .tau..sub.cmd and the sensed rotor velocity .omega.”, Paragraph 46), the motor acceleration (see discussion from the independent claims above pertaining to Bolourchi), a vehicle speed (vehicle speeds .nu.), and a handwheel torque (“The torque sensor 30 provides an applied torque signal .tau..sub.app, indicated at 24, to a torque signal processor 32. The applied torque signal .tau..sub.app is indicative of the relative rotational position between the input shaft 14 and the output shaft 20”, Paragraph 33).
Regarding Claims 3, 10, and 19, Burton as modified by Bolourchi teaches the method, apparatus, and system of Claims 2, 9, and 16, respectively, and Burton further discloses determining the adjustment parameter comprises:
computing a first parameter (i.e. low pass filter (G.sub.L) 202) based on a first steering system signal from the plurality of steering system signals (“a blending frequency .omega..sub.b…blending filter frequency .omega..sub.b, indicated at 212, is determined as a function of vehicle speed .nu. by a blending filter determination function 210. The determination of .omega..sub.b may be accomplished using a look-up table in the ECU 70 or may be accomplished by performing a calculation in accordance with a predetermined equation”, Paragraph 49);
computing a second parameter (i.e. high pass filter (G.sub.H) 204) based on a second steering system signal from the plurality of steering system signals (“The high frequency assist gain K.sub.max, indicated at 292, is determined at K.sub.max computation function 290”, Paragraph 66, “The graph of FIG. 4 illustrates an example by which the high frequency assist gain K.sub.max is determined as a function of the vehicle speed .nu. and the input torque. It will be appreciated that this graph may change, depending on the particular vehicle platform and/or desired steering response characteristics. As stated above, the input torque may be the sensed torque signal .tau..sub.s or the low-passed torque signal .tau..sub.sL”, Paragraph 67); and
computing the adjustment parameter by arbitrating the first parameter and the second parameter, the controller parameter value modified using the adjustment parameter (“The low and high pass filters 202 and 204 are designed such that summation of the two filters is equal to one for all frequencies”, Paragraph 49).
Regarding Claims 4 and 11, Burton as modified by Bolourchi teaches the method and apparatus Claims 3 and 10, respectively, and Burton further discloses that determining the adjustment parameter further comprises: computing a third parameter (“The dq-current advance angle .gamma. is , a motor acceleration (see discussion from the independent claims above pertaining to Bolourchi), a vehicle speed (vehicle speeds .nu.) based on a third steering system signal from the plurality of steering system signals (i.e. rotor velocity .omega.); and computing the adjustment parameter by arbitrating the first parameter, the second parameter, and the third parameter (“current control loop 140 is operative to determine the voltage output signal .nu..sub.out. As stated above, the voltage output signal .nu..sub.out is indicative of the voltage to be supplied to each phase of the PMAC electric assist motor 50. The voltage output signal .nu..sub.out is determined based at least partially on the current command .iota..sub.cmd, the dq current advance angle .gamma., and the sensed rotor position .theta.”, Paragraph 47).
Regarding Claims 5 and 12, Burton as modified by Bolourchi teaches the method and apparatus Claims 3 and 10, respectively, and Burton further discloses that arbitrating comprises selecting a maximum parameter of the first parameter and the second parameter (“blending frequency .omega..sub.b…The low pass filter 202 allows all of the sensed torque signal .tau..sub.s with frequency content below a blending frequency .omega..sub.b to pass through while rejecting all high frequency content of the signal”, Paragraph 49).
Regarding Claims 6 and 13, Burton as modified by Bolourchi teaches the method and apparatus of Claims 3 and 10, respectively, and Burton further discloses that the arbitrating comprises computing a weighted sum (“The blending filters are chosen such that the sum of the low pass filter G.sub.L(S) and the high pass filter G.sub.H(S) is always equal to one”, Paragraph 50).
Regarding Claims 7, 14, and 18, Burton as modified by Bolourchi teaches the method, apparatus, and system of Claims 1, 8, and 17, respectively, and Burton further discloses that:
feedforward current controller (per Claim 7) / the controller is further configured to perform feedforward current control (per Claim 14) / the controller computes the voltage command using a feedforward control loop using an input current command that is based on the motor torque command (per Claim 18) (“The motor control loop 130 is operative to determine a motor current command .iota..sub.cmd, indicated at 132, and a dq current advance angle .gamma., indicated at 134. A dq current control loop is used to control the current in the electric motor 50. The current command signal it indicates the amount of current to be supplied to the electric motor 50. The dq current advance angle .gamma. indicates rotational angle of the motor current with respect to the q-axis to which the motor is to be commanded. The dq-current advance angle .gamma. is determined as a function of motor speed and is non-zero only for high motor speeds. The current command signal .iota..sub.cmd and the dq current advance angle .gamma. are determined based on the torque command .tau..sub.cmd and the sensed rotor velocity .omega.. The measured motor current .iota..sub.meas and the sensed rotor position .theta. are provided to the motor control loop 130 for feedback and monitoring purposes. The motor control loop 130 provides the motor current command .iota..sub.cmd and the dq current advance angle .gamma. to the current control loop 140. The current control loop 140 is operative to determine the voltage output signal .nu..sub.out. As stated above, the voltage output signal .nu..sub.out is indicative of the voltage to be supplied to each phase of the PMAC electric assist motor 50. The voltage output signal .nu..sub.out is determined based at least partially on the current command .iota..sub.cmd, the dq current advance angle .gamma., and the sensed rotor position .theta.”, Paragraphs 46-47; also see obviousness statement below).
While it is the Office’s interpretation of the control loop described above pertaining to Burton is in fact describing a feedforward controller, Burton does not specifically state that their control loop is a back controller (see for example Paragraph 21 of the specification), but Applicant has not disclosed any particular advantage or unexpected result stemming from particularly utilizing a feedforward controller among other types of controllers (such as the aforementioned feedback controller).  Finally, Endo teaches an analogous controller for similar purposes that is specifically described as a feedforward controller (“The steering auxiliary command value I is input to a subtracter 30A, and is also input to a differential compensator 34 of a feedforward system for increasing a response speed”, Paragraph 6).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Burton to specifically include a feedforward current controller, as Office takes Official Notice is old and well known in the art, and/or is merely a matter of obvious design choice, and/or is taught by Endo, in order to provide a feedforward means to generate commands within a typical motor control system that uses for example PWM for motor control (which Burton discloses).
Response to Arguments
Firstly, Applicant’s respectfully submitted remarks state that Claims 1, 8, and 15 have been amended, and that they do not contain new matter.  Examiner disagrees and directs Applicant’s attention to the above 35 USC 112(a) rejection made against these claims, necessitated by said amendment.
Secondly, Applicant’s respectfully submitted remarks pertaining to the previously made Double Patenting rejections indicate the possibility of further amendments being made to either the instant application’s claims and/or the pending claims of US 2019/0276073, which may enable the withdrawal of these rejections if they should be amended in a way to patentably distinguish from one another.  
Thirdly, the amendments to the claim set has necessitated a new Claim Objection against Claim 15, a new 35 USC 112(b) rejection against Claim 1, and a new 35 USC 112(b) rejection against Claims 1, 8, and 15.  See the instant Office action’s “Claim Rejections – 35 U.S.C. 112” section and “Claim Objections” section above for further details.
Finally, Applicant’s respectfully submitted arguments pertaining to the previously made 35 USC 103 rejections against Claims 1-20 have been fully considered but have not been found to be persuasive.  Applicant respectfully argues that the prior art of record fails to disclose/teach/suggest/render obvious the amended limitations found within the independent Claims 1, 8, and 15, particularly relating to a response to a magnitude of a motor acceleration being less than a predetermined threshold.  In rebuttal to the above argument, Examiner states that it is not clear as to what this predetermined threshold is and/or how it is determined (since it is new matter and not found anywhere in the specification - see 35 USC 112(a) rejection above), so it is impossible to determine how the claimed method/apparatus/system is utilizing said magnitude of a motor acceleration, or whether the motor acceleration is actually utilized to determine the adjustment parameter (for example, it may possibly only be used to trigger the determination of the adjustment parameter).  And if for example the predetermined threshold is infinity, the adjustment parameter will always be determined (regardless whether or not it uses the magnitude of the motor acceleration as a basis for the adjustment parameter).  As such, it does not appear that the magnitude of the motor acceleration is even necessary for meeting the limitations of these claims, since the adjustment parameter will always be determined and it no longer requires motor acceleration be a basis for it.  Regardless, Bolourchi teaches that the motor acceleration is in fact used as a basis for the adjustment parameter, so even if this amended limitation was interpreted to still require the motor acceleration as a basis for the adjustment parameter, if the predetermined threshold is significantly high (such as infinity, as stated above), then Bolourchi teaches this limitation (“command generator 208 receives an assist torque command, which is a summation of the base torque command 214 and the inertia compensating torque command 220 via summing unit 206 and in response thereto, generates a command signal 222 to control the motor the steering system 12. In some embodiments, the command generator 208 outputs a motor command specifying a voltage to be applied to the motor of the steering assist unit 18 in order for the motor to generate a desired assist torque”, Paragraph 38).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Burton so that the adjustment parameter used to determine the desired motor torque signal is determined in response to a magnitude of a motor acceleration being less than a predetermined threshold (i.e. infinity) and is at least based on a motor acceleration, as taught by Bolourchi, in order to provide “a torque compensator that has higher frequency dynamics”, Paragraph 26.
As such, Examiner holds that all claims remain properly rejected, as shown above.
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663